Citation Nr: 0308377	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1977 to July 1977 and had additional reserve service with the 
Army National Guard until December 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1997 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

This case was previously remanded by the Board in December 
2000 and September 2001 for further action.  In addition, the 
Board chose to undertake internal development of the case in 
March 2003.  The requested action has been completed.  The 
veteran and his representative were furnished with a copy of 
the evidence the Board received in conjunction with its 
requested development.  The veteran's representative has 
provided a written brief in response to the development.  
Accordingly, the case is ready for further appellate 
consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The preponderance of the evidence shows that his current 
low back disability is not etiologically related to an in-
service injury or disease.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In the present case, the veteran 
asserts in-service treatment for a low back condition.  While 
some service medical records are presently associated with 
the claims folder, the veteran has asserted that he received 
additional in-service treatment that is not of record.  VA 
has made numerous attempts to obtain additional service 
records.  In response to the 2001 Board Remand, the RO 
attempted to obtain any additional service medical records.  
In April 2002, the RO received a response from the Commanding 
Officer of the Ireland Army Hospital, Fort Knox, Kentucky, 
indicating that the facility had no records of the veteran.  
Likewise, the RO received an April 2002 response from the 
National Personnel Records Center indicating that no record 
of the veteran could be identified.  Additionally, pursuant 
to internal development request, the Board received an April 
2003 response from the NPRC indicating that no record of the 
veteran could be identified.  Similarly, the Board received 
additional information from the Ohio National Guard in April 
2003 that has been associated with the claims folder.  In 
light of the forgoing, the Board finds that VA has satisfied 
its duty to assist the veteran in obtaining pertinent service 
records and has obtained all available records.  Any further 
attempt to obtain additional records would be futile.  

The RO has obtained pertinent private medical treatment 
records referenced by the veteran.  In August 1998, the RO 
attempted to obtain private treatment records from the Lima 
Hospital dated in 1977.  In December 1998, a response from 
the hospital was received indicating that the facility only 
kept records from 7 years.  Thus, no records are additional 
records are available from this facility.  The evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained.  Accordingly, the Board finds that the RO has made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO informed the veteran by 
letter dated in January 2002 of what the evidence must show 
to establish entitlement to the benefit sought, what 
information was needed from the veteran, and what VA was 
doing and would do to assist him in obtaining evidence to 
support his claim.  Accordingly, the Board finds that the 
duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this 
regard, the veteran has been afforded VA examinations 
addressing the etiology of his present back disability.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  While the veteran's service medical 
records show treatment for chest pain diagnosed as 
costochondritis, the service medical records to include a 
June 1977 report of medical history completed by the veteran 
are silent for any complaint, treatment, or diagnosis, of a 
lower back disorder.  

Following active duty, the veteran held a variety of manual 
labor jobs.  He worked with welding, roofing, and basement 
waterproofing.  His principal job duties were as a welder 
using lathes, mills, and drill presses.  He also had 
experience with shipping and receiving.  

In May 1980, the veteran underwent an excision of a pilonidal 
sinus.  The veteran's treating physician, Dr. Robert J. 
Stern, noted that the veteran had a three-year history of a 
pilonidal sinus which was recurrent and had an upward tract.  
Physical examination was normal except for the pilonidal 
sinus.  In July 1980, Dr. Stern reported that it took until 
July 1980 for the area of the veteran's excised pilonidal 
sinus to heal completely.  There was no evidence of 
recurrence.  In a subsequent statement dated in March 1994, 
Dr. Stern noted that he had seen the veteran in 1980 for an 
excisional treatment of a pilonidal sinus.  He was discharged 
from Dr. Stern's care in July 1980 and he had no other 
information on the veteran.  

The report of a January 1982 Army National Guard periodic 
examination report does not show any complaint, treatment, or 
diagnosis of a lower back condition.  

In December 1993, the veteran sought treatment for back pain 
after experiencing severe pain after using a wheel barrel.  
He reported low back pain that had gradually been getting 
worse for 10 years.  A subsequent December 1993 medical 
record from Dr. Ronald Michael indicates that the veteran 
believed that his low back pains began with surgery for a 
pilonidal cyst in 1980.  His low back pain had worsened since 
1983 as he began a job whereby he lifted heavy loads at work.  
It was felt that the veteran had lumbar radiculopathy.  The 
veteran subsequently underwent a laminectomy for a herniated 
disc in March 1994.  Hospital reports note that the veteran 
reported a history of back pain beginning in 1980 with a 
worsening of his pain in 1983 which he related to heavy 
lifting at work.  



A February 1995 private medical statement from Dr. Susan L. 
Hubbell notes that the veteran complained of problems with 
his back and left leg.  He reported that he had first had 
problems with his back when he was 19 or 20 years old.  He 
would injure his back every 6 to 12 months and would be laid 
up for a week.  His symptoms gradually worsened and a 
December 1993 MRI showed a posterior lateral disc herniation 
on the left at L5-S1.  Lumbar spine x-rays at that time 
showed minor degenerative changes.  Thereafter, he had a 
laminectomy for a herniated disc in March 1994.  He reported 
that his condition was worse since his surgery.  The 
impression was chronic back pain, status post laminectomy for 
herniated disc.  

MRI findings in March 1995 showed post surgical epidural 
fibrosis at the L5-S1 level and persistent posterior 
displacement of the left S1 nerve root.   There was a small 
residual central bulging disc.  

In conjunction with his claim for service connection, the 
veteran was afforded a VA compensation and pension 
examination in August 1997.  He complained of low back pain 
which was completely disabling for him.  The examiner noted 
that the veteran gave a very sketchy and vague history even 
to direct questioning.  The veteran reported that he injured 
his lower back in 1977 while in boot camp when he was doing a 
significant amount of sit-ups.  After further questioning, 
the examiner determined that this injury was actually a 
pilonidal cyst that was surgically excised by a private 
physician in Lima, Ohio, after the veteran completed his boot 
camp.  The veteran also reported that he was beaten up by a 
sergeant who kicked him in the back, ribs, and mouth.  The 
veteran reported that his private physician diagnosed a L5-S1 
disc problem and that he underwent an excision in 1977.  
Pertinent diagnosis was chronic low back pain with a history 
of lumbar disc surgery.  X-rays taken in conjunction with the 
examination revealed a straightening of the normal curve, 
narrowed disc space at L5-S1, and arthritis about the 
sacroiliac joints.  A September 1997 VA electromyography 
report shows findings of denervation changes suggesting left 
L4-5 and left L5-S1 radiculopathies.  

In a statement dated in November 1997, the veteran reported 
that he went to boot camp at Fort Knox, Kentucky, in April 
1977.  He reported that his training was pure hell.  His 
drill instructors would kick and hit the recruits.  The 
veteran was kicked off the bus onto the sidewalk with a 
duffel bag on his back that weighted 65 pounds.  He was then 
ordered to do 25 push ups with his duffel bag on. As his bunk 
was near the light switch of the barracks, every morning when 
the drill sergeant came in, he would turn the light on, and 
turn the veteran's bunk over.  According to the veteran, he 
was once asked by a drill instructor if he would take the 
lives of his parents during a time of war.  After replying 
that he would not, the veteran was hit to the ground and 
kicked in the ribs, face, and back.  He reported blood coming 
from his mouth; however, he was not allowed to go to the 
hospital.  He reported that his ribs and back were injured.  
Despite these injuries, he was ordered to do sit-ups on the 
black top making his back problem worse.  Following his 
return home from boot camp, he had back surgery.  Then in 
1982, he hit his back again on a tank hatch at the Tank Fire 
Range.  Despite informing his First Sergeant, nothing was 
done about it.  He had another back surgery in 1995 and had 
nerve damage along with left leg.  He ambulated with a cane 
and could not get around very well.  In addition to his 
statement, the veteran submitted a picture dated in April 
1977 of 3rd Platoon, A Company, 3rd Battalion, 1st Training 
Brigade, at Fort Knox, Kentucky.

In February 1998, the veteran underwent a MRI study.  This 
study revealed postoperative changes to the left at L5-S1 
with evidence of a small central recurrent disc herniation.  
There had been some progression of facet degeneration on the 
left at L5-S1.  

In response to a request for information pertaining to any 
possible criminal proceedings against the Drill Instructors 
that he asserts abused him during active service, the U. S. 
Army Crime Records Center informed him by letter dated in 
June 1998 that further information would be needed from the 
veteran to search the records at the U.S. Army Criminal 
Investigation Command (USACIDC).  The veteran was informed 
that records on file at that facility were indexed by 
personal identifiers.  Upon receipt of any additional 
information, the Crime Records Center would attempt to assist 
him.  

In a May 1999 statement, the veteran's parents asserted that 
he was in very good health when he left home to complete his 
basic training.  They reiterated the veteran's prior 
contentions that he was physically abused by his drill 
instructors.  They reported that they were visiting the 
veteran while he was in basic training when an officer 
entered the day room.  The veteran did not stand up and 
salute the officer.  After his parents had left, the veteran 
was ordered to report to the captain's office where he was 
hit in the face and kicked down on the floor by a drill 
instructor.  Two weeks after the visit, the veteran called 
his parents to tell them that he was bleeding and coughing up 
blood and that his ribs were hurting and that his drill 
instructor would not let him go to the hospital.  After 
several calls from his parents to various public and military 
officials, the veteran was allowed to go the hospital.  He 
was treated and returned to duty.  Following boot camp, the 
veteran's parents report that he had a lot of pain in his 
back and ribs.  The veteran was seen by a private physician, 
Dr. Robert Stern.  It was noted that Dr. Stern is no longer 
practicing and the veteran was unable to obtain his records.  

The veteran and his parents testified at a hearing before a 
RO hearing officer in October 1999.  The veteran reported 
that he had no problem with his back or ribs prior to his 
basic military training.  The veteran's parents proffered 
similar testimony.  His father noted that he was in good 
physical condition until he went into the service.  His 
mother stated that he was in "A-1 shape" before entering 
his basic training.  Prior to service, he was involved with 
martial arts and was in good health.  The veteran reported 
that he was doing sit-ups on the black top and thereafter 
developed a pilonidal cyst.  He described this as a knot on 
his tailbone about the size of a baseball.  In addition, he 
was beat up by two sergeants and not allowed to go to the 
hospital.  He reported that he fractured 8 ribs and developed 
internal bleeding.  However, he was denied medical treatment.  
The veteran indicated that he was unable to obtain medical 
records from Dr. Stern after six attempts to obtain them.  He 
was told that the records were lost.  However, he asserted 
that Dr. Stern and the physician that had performed his 
subsequent laminectomy both linked his present back condition 
to his military service.  

In April 1998, a Deputy Staff Judge Advocate with the USACIDC 
informed the veteran that incidents of assault described by 
the veteran did not fall within the investigative purview of 
the USACIDC and that the military police would have had 
investigative jurisdiction in the matter at the time.  
However, a check of the United States Army Crime Records 
Center disclosed no record pertaining to the alleged assaults 
indexed under the veteran's name and personal identifiers.  
Similarly, in June 1998 and October 1998, the Director of the 
Crimes Record Center of the USACIDC informed the veteran that 
a search of USACIDC Reports of Investigation and Military 
Police Reports have revealed no records responsive to his 
request for information.  

Private treatment records dated from April 1999 to May 1999 
from the Spine Institute in Greenville, South Carolina, show 
that the veteran received further treatment for his lower 
back disability. In May 1999, the veteran underwent 
reexploratory surgery for a recurrent herniated lumbar disc, 
left L5-S1.  A microscopic hemilaminectomy, foraminotomy, and 
excision of recurrent disc were performed.  

An April 2001 report from the Carolina Orthopaedic Center 
indicates that the veteran continued to complain of back 
pain.  He reported that the pain had been present since he 
was in the Army.  He reported that he had been on disability 
since this injury.

The veteran testified at a hearing before the undersigned 
Member of the Board sitting at the RO in May 2001.  He 
reiterated his prior assertions that he was healthy before 
undergoing basic training.  He again reported that his drill 
sergeants beat him causing him to injure his back.  He 
reported that he also lost a tooth during the beatings.  His 
mother testified that the veteran had x-rays taken during 
service that revealed 7 or 8 cracked ribs and damage to his 
back.  Despite the foregoing, he continued on normal duty 
carrying a full pack.   The veteran acknowledged that there 
was no record of in-service treatment of his back.  He 
reported that he knew for a fact that two of his drill 
sergeants committed murder and killed at least five men.  He 
reported that he was not allowed to go to the hospital for 
follow up treatment for his ribs.  

In May 2002, the veteran was afforded a VA orthopedic 
examination. The examiner reviewed the veteran's claims 
folder in conjunction with the examination.  In addition to 
his alleged beatings by his instructors, the veteran reported 
that while serving at Fort Knox in 1978, he was working on a 
machine gun on top of a tank when he was knocked backwards 
and a hatch weighing about 90 pounds fell on his lower back.  
The examiner indicated that he reviewed the veteran's records 
thoroughly and was unable to find any evidence of medical 
records stating that the veteran sought care for or was 
treated in any for his low back condition while on active 
duty or while in the National Guard.  While the examiner 
noted that the veteran had undergone removal of a pilonidal 
cyst in 1980, this was a superficial area and had nothing to 
do with a lumbar spine condition.  An impression of lumbar 
degenerative disc disease at multiple levels status post 
multiple surgeries with residual radicular symptoms into the 
left lower extremity.  The examiner could find "no objective 
evidence in the medical records to link this person's lumbar 
spine condition to his military service."  


Legal Criteria:  In general service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be established for a disability resulting from diseases or 
injuries which are present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).


Analysis:  After a review of the record, the Board finds that 
the veteran's claims are not supported by the evidence.  
Accordingly, his claim for service connection for a low back 
disability is denied.  

Despite his contention that he was assaulted by his drill 
instructors, the contemporaneous service records do not 
support his contentions.  While the veteran and his parents 
have testified that he sought medical treatment for his low 
back condition during service, the service medical records do 
not reference any such treatment.  On the contrary, while the 
veteran reported pain in his chest, the service medical 
records indicate that he reported at the time that this chest 
pain had been present for several years.  

Similarly, the veteran's service personnel and service 
medical records make no reference to his being assaulted 
during basic training.  Post service evidence received from 
the U.S. Army Crime Records Center and the USACIDC do not 
contain any evidence supporting the veteran's assertions that 
he was assaulted by his drill instructors.  

While the veteran asserts that his present lower back 
disability is etiologically related to his military service, 
he has presented no clinical evidence or medical opinion that 
would establish a link between a present back disability and 
his active military service.  The first documented objective 
medical evidence of any low back condition is dated in late 
1993 when the veteran sought treatment for back pain after 
using a wheel barrel.  At that time, the veteran gave a 10-
year history of back pain.  Despite the veteran's assertions 
that he underwent surgery for his present low back disability 
in 1980, the VA physician that examined the veteran in May 
2002 opined that excision of the pilonidal sinus was not 
related to the veteran's present lumbar spine condition.  
Similarly, after reviewing the veteran's claim folder and 
conducting a physical examination of the veteran, the 
examiner opined that there was nothing in the medical records 
to link the veteran's present lumbar spine condition to his 
active military service.  In the absence of evidence 
indicating that the veteran or his parents have the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that their contentions with 
regard to the etiology of any current lower back disability 
to be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that several of the veteran's treating 
physicians have noted his reported history of an in-service 
injury to his lower back.  However, the Court held that:
Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence". . . [and] a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
mere recording of the veteran's reported medical history does 
not constitute competent medical evidence.  Similarly, the 
veteran has reported that several of his treating physicians 
have told him that his present low back condition was related 
to his active service.  However, as stated above, the veteran 
has presented no objective medical opinion linking his 
present low back condition to his active military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F .R. 
§ 3.303, 3.304, 3.306 (2002).


ORDER

Service connection for a low back disability is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

